Citation Nr: 1145802	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also initiated an appeal of the August 2007 denial of service connection for bilateral hearing loss.  In a February 2010 rating decision, however, the RO granted him service connection for bilateral hearing loss.  Because the appellant was awarded service connection for this disability, this issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran had military service in Vietnam, and is presumed to have been exposed to herbicides therein.

2.  Competent evidence has been presented establishing a current diagnosis of peripheral neuropathy of the lower extremities resulting from herbicide exposure during active military service.


CONCLUSION OF LAW

Entitlement to service connection for peripheral neuropathy of the lower extremities, as due to herbicide exposure during military service, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

During the pendency of this appeal, the Veteran has also been granted, within an April 2010 rating decision, service connection for diabetes mellitus.  He has alleged in part that his peripheral neuropathy of the lower extremities is due to or aggravated by his diabetes.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran also alleges his peripheral neuropathy is the result of herbicide exposure during military service.  Under the provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

According to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2011).  

In the present case, the Veteran's service personnel records indicates he was awarded the Vietnam Service Medal, and the Vietnam Campaign Medal, and ship logs for the vessel upon which he served have also been obtained, confirming service in Vietnam pursuant to 38 C.F.R. § 3.307(a)(6).  Thus, his exposure to herbicides is presumed.  Additionally, peripheral neuropathy is among the disabilities for which a statutory presumption exists.  In order for the statutory presumption to apply to acute or subacute peripheral neuropathy however, symptoms must manifest within weeks or months of exposure, and resolve within two years of the date of onset.  See 38 C.F.R. § 3.309(e), Note 2.  Nevertheless, the statutory presumption is not the sole method for showing causation, and the Veteran is not precluded from establishing service connection with competent proof establishing direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Veteran's service treatment records are negative for any diagnosis or treatment of peripheral neuropathy of either the upper or lower extremities during military service.  Service personnel records indicate service in Vietnam from 1965 to 1966; however, there is no medical evidence of peripheral neuropathy within one year of the last date on which he was exposed to an herbicide agent during active military service, or even within one year of his separation from service.  

The Veteran has stated, however, that within six months of his service separation, he began to experience a burning sensation in his toes, which he initially thought was athlete's foot.  As he was in vocational training at the time, he stated, he did not seek treatment for these symptoms.  He indicated that the burning sensation eventually became a sensation of numbness in his bilateral feet, and that he was able to function despite these symptoms such that he did not seek medical treatment for many years.  

According to a November 2002 private neurological consultation report authored by Ashish Trivedi, M.D., the Veteran has experienced difficulty walking since the mid to late 1990's.  He injured his left ankle while at work, and was found to have peripheral neuropathy of the lower extremities at that time.  The Veteran's current symptoms included some numbness of the left ankle, and occasionally of the right lower extremity.  On physical examination, the Veteran displayed bilateral foot drop, hypotonia at the ankle, decreased pinprick sensation, and other symptoms suggesting bilateral peripheral neuropathy of the lower extremities.  

A subsequent March 2005 consultation report by Dr. Trivedi noted progression of the Veteran's peripheral neuropathy symptomatology such that he now walked with a cane and displayed absent reflexes in the lower extremities.  The examiner opined that the Veteran's peripheral neuropathy was unlikely to be metabolic.  

In a January 2009 letter, Dr. Trivedi stated that he had treated the Veteran for peripheral neuropathy since 2002.  He described the Veteran's peripheral neuropathy as atypical for any hereditary or genetic type, and etiological work-ups for the cause of the Veteran's peripheral neuropathy were unremarkable for any identifiable cause.  Regarding Agent Orange exposure as a cause for the Veteran's peripheral neuropathy, Dr. Trivedi stated that the "Agent Orange effect" was not his specialty, but progressive peripheral neuropathy with asymmetry side to side suggested an acquired versus a genetic or hereditary etiology.  

In March 2009, the Veteran was seen by Danny R. Bartel, M.D., a private neurologist.  The Veteran gave a history of longstanding weakness and numbness of the bilateral feet which has steadily progressed such that his mobility was currently impaired.  On physical evaluation, sensation was reduced in the lower extremities, and reflexes were absent.  EMG studies conducted in March 2009 confirmed peripheral neuropathy, with some degree of demyelination.  The final impression was of peripheral neuropathy, likely axonal type.  The Veteran's peripheral neuropathy was "best explained as an exposure to a toxin."  In a March 2009 letter, Dr. Bartel confirmed that the Veteran's peripheral neuropathy was "best explained by exposure to Agent Orange."  

A VA neurological examination was afforded the Veteran in January 2010.  The claims file was reviewed in conjunction with the examination.  On objective evaluation, the Veteran displayed diminished strength and sensation in the lower extremities, and absent knee and ankle reflexes bilaterally.  The impression was of peripheral neuropathy of the bilateral upper and lower extremities.  Regarding the etiology of this disorder, the examiner stated it was not certain whether or to what degree the Veteran's diabetes contributed to his peripheral neuropathy, but generally, diabetic motor neuropathy was uncommon.  The examiner offered no opinion regarding any causal nexus between herbicide exposure and peripheral neuropathy, other than to note that two private neurologists had suggested such a link.  

After considering the totality of the record, the Board finds the evidence to be, at minimum, in relative equipoise.  At least two private neurologists have suggested a potential link between the Veteran's herbicide exposure during military service and his current peripheral neuropathy.  Both examiners physically examined the Veteran and performed diagnostic testing to confirm a current diagnosis of peripheral neuropathy of the lower extremities.  Also, although both examiners relied upon the Veteran's self-reported medical history, that history, as reflected in their reports, appears to be consistent with his medical history as documented within the claims file.  Additionally, as neurologists, they are sufficiently qualified to offer expert opinions regarding the etiology of this disability, and these opinions are not contradicted by the other evidence of record, to include the January 2010 VA examination report.  As noted above, although the Veteran's peripheral neuropathy did not resolve within two years of onset, as required for the presumption to apply pursuant to 38 C.F.R. § 3.309(e), he is not precluded from establishing service connection with competent proof establishing direct causation.  See Combee, 34 F.3d at 1042.  In light of 38 U.S.C.A. § 5108, the Board finds service connection for peripheral neuropathy is warranted.  



ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


